Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/21 has been entered.
 EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Phone calls were placed to Lara Queen 2/2/21. A message was left with the receptionist and a voice message left on the attorney’s cell phone. As of today, no response has been received.
The claims have been amended to over the outstanding 112 issues and for further clarification. 
The application has been amended as follows: 

In the claims:
Cancel non-elected claims 1-7.

a sample collection chamber having an inlet configured to collect the biological sample;
a separation chamber connected to  
a separator located within the separation chamber configured to separate the biological sample into the first phase and the second phase;
a first phase collection chamber having a first end connected to  
a vacuum tube  connected to  
wherein the first phase collection chamber includes a flexible membrane, the flexible membrane configured to expel the first phase out of the first phase collection chamber.

11. The device of claim 10, wherein the vented closure comprises a removable vented tip cap is the second end of the first phase collection chamber.

 configured to be separated from the device and after separation of the tip cap, a squeezing force can be  such that the first phase is expelled out of the first phase collection chamber.

14. The device of claim 13, wherein the first phase collection chamber is removable from the sample collection chamber and wherein upon removal of the first phase collection chamber from the sample collection chamber,  can be applied to the flexible member to expel

Allowable Subject Matter
Claims 8-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims have been amended to overcome the 112 issues.  The prior art of record such as Togawa et al. does not teach nor fairly suggest the invention as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258. The examiner can normally be reached M-F, 8-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN R GORDON/Primary Examiner, Art Unit 1798